      Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AGUDAS CHASIDEI CHABAD               )
OF UNITED STATES,                    )
                                     )
                  Plaintiff,         )  Case No. 1:19-mc-00146-RCL
                                     )
            v.                       )  Main Action:
                                     )  Case No. 1:05-cv-01548-RCL
                                     )
RUSSIAN FEDERATION; RUSSIAN          )
MINISTRY OF CULTURE AND MASS )
COMMUNICATION; RUSSIAN STATE )
LIBRARY; and RUSSIAN STATE           )
MILITARY ARCHIVE,                    )
                                     )
                  Defendants.        )
____________________________________)


 PLAINTIFF AGUDAS CHASIDEI CHABAD OF UNITED STATES’ SUBMISSION IN
   RESPONSE TO STATE DEVELOPMENT BANK VEB.RF’S SUPPLEMENTAL
      MEMORANDUM IN SUPPORT OF ITS MOTION TO QUASH (ECF 28)
         Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 2 of 11



                                       INTRODUCTION

        Plaintiff Agudas Chasidei Chabad of United States (“Chabad”) respectfully submits this

response to the Supplemental Memorandum (ECF 28) (“Suppl. Mem.”) filed by State

Development Bank VEB.RF (“VEB”) in further support of its pending motion to quash

subpoenas that Chabad served on VEB to identify assets that may be attached for purposes of

enforcing this Court’s judgments. As set forth below, discovery should proceed on two grounds:

(1) Chabad is entitled to discovery into whether VEB holds assets of the Russian Federation

itself, and (2) Chabad is entitled to take discovery into whether VEB is operating as the Russian

Government’s agent or alter ego.

        One preliminary point is worth noting. VEB’s original motion to quash was supported by

the declaration of its outside counsel. (ECF 5). VEB did not file a declaration from any

company personnel with its reply, and it did not take the opportunity to file a declaration. In

short, the Court still has not heard any sworn testimony from a person with personal knowledge

as to VEB or its activities.

                                          ARGUMENT

I. THE RECORD SUPPORTS DISCOVERY INTO VEB’S POSSESSION OF RUSSIAN
   FEDERATION ASSETS

        VEB says that it was established by the Russian Federation for purposes of financing

Russian companies’ development projects around the world. Mot. Quash (ECF 4) at 5. VEB

further states that, under Russian law, “[t]he only circumstance in which VEB assets could

become property of the Russian Federation is if VEB’s supervisory board adopted a formal

decision to transfer part of its assets to the Treasury of the Russian Federation.” Id. at 7. VEB’s

supervisory board, however, is chaired by the President of the Russian Federation, and other

members “shall be appointed by the Government of the Russian Federation for a period of five


                                                 1
         Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 3 of 11



years.” Pfaehler Decl. in Supp. Mot. Quash (ECF 5-2) at Ex. 2, Art. 10.2 and Art. 10.4. In other

words, VEB’s assets may not now be in the possession of the Russian Federation, but they are

under the Russian Government’s control.

        Furthermore, as Chabad pointed out in its Opposition to VEB’s Motion to Quash (ECF

11), the U.S. Treasury’s sanctions directed to Russia includes VEB on the list of sanctioned

entities. Treasury describes VEB as “a development bank and payment agent for the Russian

government.” Chabad Opp’n (ECF 11) at 9.

        In its Reply, VEB emphasized that Russian law limits the Russian Government’s control

over VEB’s day-to-day activities. Reply Mem. Supp. Mot. Quash (ECF 21) at 3 (heading).

Even assuming that’s true, it does not belie the fact that, by Russian law and according to the

U.S. Treasury, VEB’s assets are under Russian Government control.

        VEB’s supplemental submission does not address this important point. At the very least,

Chabad should be allowed to probe this issue further through discovery.

II. CHABAD SHOULD BE ALLOWED TO TAKE DISCOVERY INTO VEB’S ASSETS

        Even if VEB does not hold Russian Federation assets per se, its assets are still subject to

attachment if VEB is acting as the Russian Federation’s agent or alter ego. VEB does not contest

the point. For reasons noted above and in Chabad’s opposition to VEB’s motion to quash, there

is ample basis for discovery into this issue.

        In its Supplemental Memorandum, VEB offers three new points that, in VEB’s view,

foreclose discovery altogether: (i) that the Court may not attach VEB assets to enforce the

Court’s 2010 judgment ordering return of the Schneerson Collection because VEB does not have

the Collection, (ii) the Foreign Sovereign Immunities Act (“FSIA”) does not permit execution

with respect to VEB’s commercial assets, and (iii) the Court did not have the authority to enforce

its orders in the first place.
                                                 2
        Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 4 of 11



       VEB does not argue, much less show, that it has standing to challenge the validity of the

Court’s orders directed to the Russian Federation. None of the cases VEB cites support the idea

that a third party served with a subpoena in support of a judgment may mount a collateral attack

on the underlying judgment.

       With that point in mind, we address VEB’s contentions in turn.

       A.      The Fact That VEB is not in Possession of the Schneerson Collection is
               Irrelevant

       This Court has entered two judgments: the original 2010 judgment ordering the return of

the Schneerson Collection, and the ongoing monetary judgment awarding to Chabad the accrued

sanctions for Russia’s ongoing contempt in refusing to comply with the 2010 judgment. VEB

argues that the 2010 judgment is irrelevant because it directs the return of the Schneerson

collection, and VEB doesn’t have it. Suppl. Mem. at 2-3.

       The Federal Rules of Civil Procedure address the point head-on. Rule 69(a)(2) provides

for discovery in aid of a judgment “from any person” – not just the judgment debtor. Moreover,

Rule 70 then specifies that, with respect to a judgment directing specific performance – like the

return of a priceless and treasured religious library and archive – the Court may hold the non-

compliant party in contempt and may use its powers to fashion relief designed to put maximum

pressure on the judgment debtor.

       “[A] district court might be moved by the equities to order such onerous relief
       under Rule 70 that a party may be pressured to perform acts that are beyond the
       power of the court to order directly. Thus, there is a great deal of leverage under
       the Rule.”

13 James Wm. Moore et al., Moore’s Federal Practice - Civil § 70.02 (3d ed. 2019). This Court

has held Russia in contempt, and has entered a money judgment for the amount of accrued

sanctions. Under Rule 69, Chabad is entitled to discovery from any party with respect to that

judgment as well.

                                                3
        Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 5 of 11



       In Republic of Argentina v. NMLCapital, Ltd., 573 U.S. 134 (2014), the Supreme Court

observed that “[t]he rules governing discovery in postjudgment execution proceeding are quite

permissive.” Id. at 138 (citing Rule 69). The only limitation on third-party discovery of assets is

if the third party showed that the subpoenas sought “information that could not possibly lead to

executable assets” because they are immune from discovery under the FSIA. Id. at 144. As

explained below, VEB has made no such demonstration. Under the permissive post-judgment

discovery rules, including Rules 69 and 70, VEB’s observation that it does not have the

Schneerson Collection does not mean that its assets are outside the scope of the Court’s and

Chabad’s efforts to enforce the Court’s judgments.

       B.      VEB’s Commercial Assets are Subject to Execution Under 28 U.S.C.
               § 1610(a)(3)

       VEB says that its assets are immune from attachment under the FSIA, and accuses

Chabad of offering counter-arguments “from the text of the statute”! Suppl. Mem. at 4. Most of

VEB’s Supplemental Memorandum, in fact, is devoted to explaining why the statute does not

mean what it plainly says.

       As an initial matter, VEB points to the preamble of § 1610(a), and argues that the FSIA

waives a foreign sovereign’s immunity from attachment only if the property is used “for

commercial activity in the United States.” That is correct – and there can be no doubt that VEB

is engaged in commercial activity. The FSIA defines commercial activity as “either a regular

course of commercial conduct or a particular commercial transaction or act.” 28 U.S.C.

§ 1603(d). The Supreme Court has further explained a foreign sovereign’s activities are

“commercial” when they “are the type of actions by which a private party engages in trade and

traffic or commerce,” without regard to the sovereign’s motive. Republic of Argentina v.




                                                 4
         Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 6 of 11



Westover, 504 U.S. 607, 614 (1992) (emphasis in original, citations and internal quotation marks

omitted).

        VEB is a bank. It “participates in managing development institutions,” “invests in and

provides financing to Russian companies and projects in a number of different industries,” and

“provides financial support and issues guarantees to development institutions to ensure they can

fulfill their obligations.” Mot. Quash (ECF 4) at 5-6. There can be no dispute that these are

commercial activities under § 1603(d) and Westover.

        VEB makes a separate argument when it says in its Supplemental Memorandum that the

property subject to attachment must be the same property that had been seized in violation of

international law. Suppl. Mem. at 6. To support that interpretation, VEB relies on a number of

sources, but ignores the language of the statute, which says:

        (a)     The property in the United States of a foreign state, as defined in section
                1603(a) of this chapter, used for a commercial activity in the United
                States, shall not be immune from attachment in aid of execution, or from
                execution, upon a judgment entered by a court of the United States or of a
                State after the effective date of this Act, if— …

                       (3) the execution relates to a judgment establishing rights in
                       property which has been taken in violation of international law or
                       which has been exchanged for property taken in violation of
                       international law,

28 U.S.C. § 1610(a) (emphasis added). VEB’s argument is that the word “property” in the

preamble to § 1610(a) must be the same property covered by the judgment addressed in

§ 1610(a)(3). That is not what the statute says – the property in the United States and the

property covered by the judgment are not necessarily the same. If Congress had intended that

reading, it would have said in (a)(3) “the execution relates to a judgment establishing rights in

the property, which has been taken in violation of international law.” That is not what the

statute says.

                                                 5
         Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 7 of 11



       VEB acknowledges that, under § 1610(a)(3), the sovereign property is not immune if “the

execution relates to a judgment establishing rights in property” – which, as VEB notes, means

that “the execution must be on such a judgment.” Suppl. Mem. at 6. But VEB goes astray when

it then says, “It is an execution on the property at issue -- here, the Collection.” Id. at 7. By

switching the target of the execution from “judgment” to the “property,” VEB distorts the

meaning of the statute.

       Chabad is entitled to discovery, and ultimately execution that relates to judgment that

property was taken in violation of international law. The statute says no more and no less.

       C.      This Court Had Authority to Order Return of the Schneerson Collection

       In its final argument, VEB contends that the Court lacked the power to issues its

judgment ordering the return of the Schneersohn Collection from Russia, and the contempt

citation that followed the original judgment is null and void. Suppl. Mem. at 7-8.

        As an initial matter, VEB’s argument appears to conflate two issues. The first is whether

the Court had jurisdiction over Russia and the other defendants to direct Russia to transfer the

collection. Id. at 8 (“But the Court lacks extraterritorial jurisdiction to issue an injunction

compelling transfer of property inside Russia.”) Even if VEB has standing to raise this

argument, the jurisdiction issue has been addressed. The Russian Federation itself initially

appeared to contest jurisdiction and it lost. Indeed, the Court of Appeals engaged in an

exhaustive review of the relevant FSIA provision – 28 U.S.C. § 1605(a)(3) – and Chabad’s

claims. The Court concluded that Chabad had stated a claim as to the entire Schneerson

collection,, and that this Court has jurisdiction over that claim in all respects. Agudas Chasidei

Chabad of the U.S. v. Russian Fed’n, 528 F.3d 934, 939 (D.C. Cir. 2008) (“[W]e hold that

[Chabad] satisfied the FSIA’s jurisdictional requirements as to both the Library and the

Archive.”).
                                                  6
         Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 8 of 11



        VEB also cites case law regarding execution in support of a judgment against property

located in other countries. Suppl. Mem. at 8-9 (“Our courts generally lack authority in the first

place to execute against property in other countries.” (quoting NML, 573 U.S. at 144)). But

Chabad has not asked the Court to execute against property in other countries. Chabad has

stated, and now confirms, that it is seeking attachable or executable property in the United States.

Nothing in the statute or the case law VEB cites suggests that this Court overstepped when it

ordered the return of Chabad’s property.1

        VEB has operations in the United States, it was served with a subpoena in the United

States, and it has no basis for asserting that Chabad is seeking to expand this Court’s

extraterritorial reach.

                                         CONCLUSION

        For these reasons, as well as those discussed in Chabad’s prior submissions and at the

hearing on this matter, VEB’s motion to quash should be denied.




1
        VEB cites Judge Contreras’ decision in Hardy Exploration & Production (India), Inc. v.
Government of India, Ministry of Petroleum & Natural Gas, 314 F. Supp. 3d 95 (D.D.C. 2018).
That complicated opinion concerned a request that the district court enforce an overseas
arbitration award, and the court “balance[d] two important U.S. public policy values: respect for
the sovereignty of other nations and respect for foreign arbitral agreements.” Id. at 109. The
only relevance to this case is Judge Contreras’ reference to the Government’s Statement of
Interest with respect to this Court’s order directing that Russia return Chabad’s property. Judge
Contreras did not purport to apply the same FSIA provisions at issue in this case, or to question
the order against Russia and the other defendants. He did note that the concerns expressed by the
Government would bear on whether a U.S. court should issue an order regarding an arbitration
award “that would deprive a foreign nation of the ability to decide who will be able to extract
and utilize its natural resources.” Id. at 112.

                                                 7
       Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 9 of 11



                                    Respectfully submitted,

Dated: December 18, 2019        By: /s/ Robert P. Parker
                                    Steven Lieberman (D.C. Bar No. 439783)
                                    Robert Parker (D.C. Bar No. 404066)
                                    Daniel McCallum (D.C. Bar No. 1006938)
                                    ROTHWELL, FIGG, ERNST & MANBECK, P.C.
                                    607 14th St., N.W., Suite 800
                                    Washington, DC 20005
                                    Phone: 202-783-6040
                                    Facsimile: 202-783-6031
                                    Emails: slieberman@rfem.com
                                             rparker@rfem.com
                                             dmccallum@rfem.com

                                    Counsel for Agudas Chasidei Chabad of United
                                    States




                                     8
       Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 10 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 18th Day of December, 2019, a true and correct copy of the

foregoing PLAINTIFF AGUDAS CHASIDEI CHABAD OF UNITED STATES’

SUBMISSION IN RESPONSE TO STATE DEVELOPMENT BANK VEB.RF’S

SUPPLEMENTAL MEMORANDUM IN SUPPORT OF ITS MOTION TO QUASH (ECF

28) was served by electronic mail on the following counsel of record:

                                      Kenneth J. Pfaehler
                                      Arthur R. Bregman
                                        Nicholas Petts
                                     DENTONS US LLP
                                     1900 K Street, N.W.
                                    Washington, DC 20006
                            Emails: kenneth.pfaehler@dentons.com
                                randy.bregman@dentons.com
                                   nick.petts@dentons.com

                         Counsel for State Development Bank VEB.RF


                                  Nathan Michael Swinton
                                 U.S. Department of Justice
                                        Civil Division
                              20 Massachusetts Avenue, N.W.
                                         Room 7218
                                   Washington, DC 20530
                             Email: nathan.m.swinton@usdoj.gov

                                  Benjamin Thomas Takemoto
                                   U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                                          P.O. Box 883
                                      Ben Franklin Station
                                    Washington, DC 20044
                             Email: benjamin.takemoto@usdoj.gov

                           Counsel for the United States of America




                                               1
        Case 1:19-mc-00146-RCL Document 31 Filed 12/18/19 Page 11 of 11



       I further certify that on this 18th day of December, 2019, a true and correct copy of the

foregoing PLAINTIFF AGUDAS CHASIDEI CHABAD OF UNITED STATES’

SUBMISSION IN RESPONSE TO STATE DEVELOPMENT BANK VEB.RF’S

SUPPLEMENTAL MEMORANDUM IN SUPPORT OF ITS MOTION TO QUASH (ECF

28) was served by First-Class International Mail, through the U.S. Postal Service, on the

following parties:

                          Ministry of Justice of the Russian Federation
                          Attn: Hon. Alexander Konovalov, Minister
                                       14 Zhitnaya Street
                                GSP-1 Moscow, Russia 119991


                         Ministry of Culture of the Russian Federation
                            Attn: Hon. Vladimir Medinsky, Minister
                         7/6 Bldg. 1/2, Malyy Gnezdnikovsky Pereulok
                                    Moscow, Russia 125993


                                 Russian State Military Archive
                        Attn: Vladimir N. Kyzelenkov, General Director
                                  29 Admiral Makarov Street
                                    Moscow, Russia 12512


                                    Russian State Library
                        Attn: Vadim Valerievich Duda, General Director
                                   3/5, Vozdivhenka Street
                                   Moscow, Russia 119019



                                                     /s/ Erik van Leeuwen
                                                     Erik van Leeuwen
                                                     Litigation Operations Coordinator
                                                     Rothwell, Figg, Ernst & Manbeck, P.C.




                                                2
